PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/153,600
Filing Date: 5 Oct 2018
Appellant(s): Walmart Apollo, LLC



__________________
Manita Rawat
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April, 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Non-Final Office action dated December, 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	(1) Claim(s) 1-20 stand rejected under 35 USC §101.

(2) Response to Argument

The rejection of Appellant’s claims under 35 USC §101 are proper and should be sustained by the Board

The Office has established that Appellant’s independent claims recite a patent-ineligible abstract idea under the 2019 Guidance. 
	Appellant argues on pages 13-19 that the Independent Claims 1, 10, and 16 are not directed to any of the enumerated groupings of certain methods of organizing human activity because the Non-Final Office Action fails to provide sufficient reasoning to establish that Appellant’s claims recite one or more abstract ideas. Examiner respectfully disagrees with Appellant’s argument. As an initial matter, in Step 2A Prong One, the examiner is to evaluate whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. The office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings, which, include, (1) mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), (2) certain methods of organizing human activity (e.g., fundamental economic principles or practices; commercial or legal interactions; managing personal behavior or relationships or interactions between people); and/or (3) mental processes (e.g., concepts performed in the human mind—observation, evaluation, judgment, opinion). Examiner listed each limitation of Appellants limitations of “communicating,” “communicating…execute orders in a first geographical area,” “communicating…execute orders in a second geographical area,” “receiving…fist shift data…,” “storing…the first shit data,” “receiving…second shift data…,” “storing…second shift data,” “determining…timeslots for a requested order…,” “transmitting…the plurality of available timeslots,” “receiving…a selected time slot…,” “determining…second time periods…,” “determining…first time periods…,” “transmitting…a first order assignment…,” and “transmitting…a second order assignment…,” step(s)/function(s) that are certain methods of organizing human activities: managing personal behavior or relationships or interactions between people and/or commercial interactions, see Non-Final Office Action mailed 12/13/2021 page(s) 3-4 and 10-12, thus examiner provided detailed analysis of Appellant’s limitations that are directed to the abstract idea. Therefore, Appellant’s argument is not persuasive.

	Appellant argues that the Examiner mischaracterized Appellant’s
claims prior to analyzing them under 35 U.S.C. 101, see Appellant’s Appeal Brief filed
April 12, 2022, on pages 16-17. Examiner disagrees. As an initial matter, as described in MPEP § 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s "framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217-18, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68). Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. See MPEP § 2106, subsection II for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the broadest reasonable interpretation, see MPEP 2106.04 (II). Examiner, respectfully, notes that in the Non-Final Office Action mailed 12/13/2021 on page(s) 10-12, the broadest reasonable interpretation for Appellant’s claims was cited as an entity receiving available time slots for delivery carriers within different geographical areas. The entity will then determine available time slots for the delivery carriers, which, the entity will then provide the user available time slots for the delivery, which, the user will be able to then select their desired time slot. The entity will then receive the users selected time slot(s) and then determine a second time period with an earliest start time and a first time period, which, the system will then assign a first/second orders to the carriers within the different geographical areas based on the first/second time periods. While Appellant seems to focus on one interpretation
made later within the analysis, Appellant has failed to acknowledge that the Examiner also provided an additional BRI of Appellant’s claims prior to analyzing Appellant’s limitations. Thus, Appellant’s arguments are without merit and are not persuasive.

The office has established that Appellant’s independent claims are “directed to” a patent-ineligible abstract idea under the 2019 Guidance.
	Appellant argues that the Examiner mischaracterized and oversimplified Appellant’s claimed subject matter therefore the claims are integrated into a practical application, see Appellant’s Appeal Brief filed April 12, 2022, on page(s) 19- 23. Examiner respectfully disagrees that an over simplification and generalization of the claimed invention was made because Examiner properly identified the subject matter found in the claims and analyzed the additional elements that amounted to merely “apply it,” see the Non-Final Office Action mailed on 12/13/2021 page(s) 12-14.  Examiner listed each element that recites an abstract idea and provided analysis along with analogous court citation’s as to why nothing in the claims add significantly more to the abstract idea. While Appellant argues that the claims are not similar to TLI Communications, which Examiner provided a detail analysis on how and why Appellant’s claims are no different than merely gathering shift data, determining available times, which, will then be displayed to a user thus similar to TLI Communications, see the Non-Final Office Action mailed on 12/13/2021 on page(s) 12-14. But, assuming arguendo that Appellant’s argument was meritorious, Appellant’s claims are also similar to Affinity Labs v. DirecTv, where the additional elements were merely receiving, determining, and transmitting delivery time/order information, which was considered no more than using the computer components in their ordinary capacity thus merely “applying” the judicial exception, see the Non-Final Office Action mailed on 12/13/2021 on page(s) 12-14. Therefore, Appellant’s argument that the claims were mischaracterized and oversimplified is simply without merit. Appellant’s argument is not persuasive and the claims are not integrated into practical application.

	Appellant argues on page 23 that the Examiner improperly relied on elements that represent well-understood, routine, conventional activity. Examiner respectfully disagrees. As an initial matter, when evaluating whether a claim is eligible at Step 2B the examiner should (i) carry over their identification of the additional element(s) in the claim from Step 2A Prong Two, (ii) carry over their conclusions from Step 2A Prong Two on the considerations, (iii) re-evaluate any additional element or combination of element that was considered to be insignificant extra-solution activity, such to re-evaluate if the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, and (iv) evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality. See MPEP  2106.05(II). Examiner respectfully notes on Page(s) 12-14 of the Non-Final Office Action mailed 12/13/2021, the Step 2B prong was used to analysis the previous Step 2A Prong Two additional elements that merely amounted to describing how to generally “apply,” the abstract idea in a computer environment.  Thus, Examiner carried over the identification of the additional elements and conclusions of the additional elements that were analyzed under Step 2A Prong Two. While, Appellant argues that Examiner erred in analyzing whether the additional elements are well-understood, routine, or conventional under Step 2A Prong 2, this argument is without merit since the rejection does not describe the additional elements as well-understood, routine, or conventional. Furthermore, Appellant seems to mischaracterize the Alice inquiry. As stated above, any claim elements that were identified as insignificant extra-solution activity should then be evaluated under Step 2B for determining if they are well-understood, routine, and conventional.  However, since the additional elements were not categorized as insignificant extra-solution activity such analysis under well-understood, routine, and conventional was not required. Therefore, Appellant argument is not persuasive.

	Appellant argues that the Examiner has not considered the claims as whole in making the determination that the judicial exception is meaning fully limited by integration into a practical application of the exception, see Appellant’s Appeal Brief filed April 12, 2022, on page 24. On the contrary, on page(s) 12-14 of the Non-Final Office Action mailed 12/13/2021, Examiner listed each element that recites an abstract idea, and analysis of each additional element along with an analogous court citation as to why nothing in the claims adds significantly more to the abstract idea. Appellant’s argument that the claims as whole were not considered is simply without merit. Therefore, Appellant’s argument is not persuasive.

	Appellant, also, argues on page 24, that the claims are integrated into a practical application similar to Example 42 Claim 2, see Appellant’s Appeal Brief filed April 12, 2022, on page 24. Examiner respectfully disagrees with Appellant’s analysis. As an initial matter, it is important to note that Example 42 Claim 2 was not integrated into a practical application because the claims as a whole merely describes how to generally “apply,” the concept of storing and updating patient information in a computer environment, which, the computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process thus simply implementing the abstract idea on a generic computer. Assuming that Appellant presumably intended to refer to Example 42 Claim 1, that claim was not found to be integrated into a practical application merely based of the transformation of data limitations.  Rather, that claim as a whole was integrated into a practical application based on the other limitations such as what the system did with this updated standardized information by transmitting this information to the users to share this information in real time regardless of the format that was input by the user. Example 42 Claim 1 also considered the specification’s detailed recitation of a specific improvement over the problems within other prior art systems. It is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"), see MPEP 2106.04(d)(1). Here in this case Appellant states that this process optimizes vehicle resources and scheduling for the delivery goods. This is at best an improvement to the abstract idea itself rather than a technological improvement.  First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner by merely providing delivery vehicle resources can be optimized in order to achieve an efficient and profitable grocery delivery service, see Appellants specification paragraph(s) 0003-0004. Secondly, even assuming that the specification does not set forth an improvement in a conclusory manner, the claims fail to reflect the disclosed step(s) of optimizing these vehicle resources, see Appellants specification paragraph(s) 0005-0006 and 0050.  Also, another important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. In the Non-Final Office Action mailed 12/13/2021 on pages 4-6 and 12-14 and the preceding paragraph(s) above set forth that the additional elements are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  Consequently, Appellant’s claims are not integrated into a practical application and Appellant’s arguments are not persuasive. 

	Appellant, also, argues on page(s) 24, 26, and 29, that the claims add something other than that which is well-understood, routine, and conventional because the claims are novel and non-obvious over the cited prior art. Examiner respectfully disagrees and notes that even if elements of the abstract idea could be considered novel/non-obvious, the search for an inventive concept should not be confused with a novelty or non-obviousness determination, see Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 and MPEP 2106.05(I). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101, see MPEP 2106.05(I). Therefore, Appellant argument(s) are not persuasive. 
	
Appellant’s Independent Claims do not Amount to “Significantly More” than any Allegedly Abstract Idea
	Appellant argues that examiner improperly relied on the analysis under Step 2A Prong 2 to conduct an analysis under Step 2B. Examiner, respectfully, disagrees. As an initial matter, although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already
evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: (1) Carry over
their identification of the additional element(s) in the claim from Step 2A Prong Two; (2) Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): (3) Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and (4) Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d), see MPEP 2106.5(B)(II). Examiner respectfully notes that in the Non-Final Office Action mailed 12/13/2021 on page 14, the Step 2B prong was used to analysis the previous Step 2A Prong Two additional elements that merely amounted to describing how to generally “apply,” the abstract idea in a computer environment thus Examiner carried over the identification of the additional elements and conclusions of the additional elements that were analyzed under Step 2A Prong Two. Therefore, Appellant’s argument is not persuasive.

Appellant’s dependent claims do not recite patent-eligible subject matter
	Appellant argues on page 29, that the dependent claims were not analyzed under the proper 101 standard. Examiner respectfully disagrees with Appellant’s argument. Examiner points to the Non-Final Office Action that was mailed on 12/13/2021 on page 14-15, which, provided analysis for the dependent claim(s). The Non-Final Office Action mailed on 12/13/2021 on page 14-15 provided that dependent claim(s) 2-9, 11-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In fact, the claims depend on Claim(s) 1, 10, and 16, and are abstract for the same reasons as disclosed above with respect to the abstract independent claims that they depend on. Therefore, Appellant’s arguments are not persuasive. 

	Appellant argues on page(s) 30-31, that dependent claim(s) 3, 11, and 17 add features to the independent claim(s) 1, 10, and 16, respectively. Examiner, respectfully, disagrees with Appellant’s argument. Claim(s) 3, 11, and 17 limitation of describing “determining,” is directed to a method of organizing human activity, as described in the Non-Final Office Action mailed on 12/13/2021 on pages 10-12.  The recitation of “determining, the first time period based on end times of the plurality of first time periods and the start time of the determined second time period,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the computing device, processor, and non-transitory computer readable medium on which the abstract idea is implemented. The computing device, processor, and non-transitory computer readable medium, respectively, are generically claimed such that they represent no more than mere instructions to apply the judicial exception on a computer. For the reasons described above with respect to Claim(s) 3, 11, and 17 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Therefore, Appellant’s arguments are not persuasive. 

	Appellant argues on page(s) 31, that dependent claim(s) 7, 15, and 20 add features to the independent claim(s) 1, 10, and 16, respectively. Examiner, respectively, disagrees with Appellant’s argument. Claim(s) 7, 15, and 20 limitation of describing “determining,” is directed to a method of organizing human activity, as described in the Non-Final Office Action mailed on 12/13/2021 on pages 10-12. The recitation of “determining, that the second time period at least partially coincides with the selected time slot when there is at least a minimum threshold amount of time that overlaps between the second time period and the selected time slot,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the computing device, processor, and non-transitory computer readable medium on which the abstract idea is implemented. The computing device, processor, and non-transitory computer readable medium, respectively, are generically claimed such that they represent no more than mere instructions to apply the judicial exception on a computer. For the reasons described above with respect to Claim(s) 7, 15, and 20 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Therefore, Appellant’s arguments are not persuasive. 

	Appellant argues on page(s) 31, that dependent claim 9 add features to the independent claim 1. Examiner, respectively, disagrees with Appellant’s argument. Claim 9 limitation of describing “determining,” is directed to a method of organizing human activity, as described in the Non-Final Office Action mailed on 12/13/2021 on pages 10-12. The recitation of “determining, the second time period based on which of the plurality of second time periods that overlap with the selected time slot by at least the minimum threshold amount has the earliest start time,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the computing device, processor, and non-transitory computer readable medium on which the abstract idea is implemented. The computing device, processor, and non-transitory computer readable medium, respectively, are generically claimed such that they represent no more than mere instructions to apply the judicial exception on a computer. For the reasons described above with respect to Claim 9 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Therefore, Appellant’s arguments are not persuasive and the 35 USC §101 rejection should be sustained.


Conclusion
For the reasons outlined above, Examiner respectfully submits that Claim(s) 1-20 are directed to patent ineligible subject matter under 35 U.S.C. §101.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.